Citation Nr: 0214953	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-07 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
posterior left diaphragmatic hernia, previously diagnosed as 
left upper quadrant pain due to fibrosis.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a July 1998 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at an RO hearing in March 2000 and at a Board 
videoconference hearing in March 2002.  At the March 2002 
Board hearing, he withdrew the issues of entitlement to 
increased ratings for sickle cell trait and for splenectomy 
from appellate status. 

The veteran filed a timely motion to correct the transcript 
of the March 2002 Board hearing pursuant to 38 C.F.R. 
§ 20.716 (2002).  In connection with his motion, he submitted 
a detailed, multi-page listing of claimed errors.  The 
undersigned Member of the Board, having presided at the March 
2002 hearing, has reviewed both the transcript of the hearing 
and the detailed list of errors claimed by the veteran.  
However, it appears that the errors claimed by the veteran 
are essentially grammatical in nature.  A comparison of the 
hearing transcript with the veteran's motion does not 
persuasively show any substantive errors which would result 
in any detriment to the veteran.  Accordingly, the veteran's 
motion is denied in its entirety.  To the extent that the 
veteran's motion may otherwise constitute argument in support 
of his appeal, it has been associated with the claims file 
and has therefore been considered to the same extent as other 
written statements he has submitted in support of his appeal. 

The Board also notes that the veteran has requested equitable 
relief under the provisions of 38 U.S.C.A. § 503 (West 1991).  
A grant of equitable relief is solely within the discretion 
of the Secretary of Veterans Affairs.  It is not within the 
Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 
303 (1992).  The request will be referred to the Chairman of 
the Board for consideration under 38 C.F.R. § 2.7 after this 
decision of the Board has been issued.  

Finally, the Board notes that the veteran has alleged that he 
is unemployable as a result of his service-connected 
disabilities.  This matter has not been addressed by the RO 
and is hereby referred to the RO for appropriate action.  
Additionally, the veteran has made references to clear and 
unmistakable error and failure on the part of VA to diagnose 
his condition correctly.  However, he has not alleged clear 
and unmistakable error in any specific rating action.  To the 
extent that the veteran's statements may amount to implied 
claims of clear and unmistakable error and/or for benefits 
pursuant to 38 U.S.C.A. § 1151, these matters are hereby 
referred to the RO for any appropriate action.  


FINDING OF FACT

The veteran's service-connected posterior left diaphragmatic 
hernia is manifested by subjective complaints of severe and 
constant abdominal pain, constipation, diarrhea, and nausea; 
a computerized tomography (CT) study showed the overall size 
of the hernia to be approximately 10 cm side-to-side with 
approximately 8 cm of superior herniation of bowel, but no 
evidence of bowel obstruction.


CONCLUSION OF LAW

The criteria for entitlement to a 40 percent rating (but no 
higher) for the veteran's service-connected posterior left 
diaphragmatic hernia, previously diagnosed as left upper 
quadrant pain due to fibrosis, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7339 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a VA 
examination report as well as VA outpatient treatment 
records.  As the record shows that the veteran has been 
afforded a VA examination in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  The veteran 
testified at his March 2000 RO hearing that he was not 
receiving disability benefits from the Social Security 
Administration.  At his March 2002 Board hearing, the veteran 
testified that he had not received any other VA or private 
treatment in regard to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for his service-
connected posterior left diaphragmatic hernia.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, the a February 
2001 supplemental statement of the case advised the veteran 
of the new notice and assistance provisions of VCAA.  See 
Quartuccio v. Principi, No. 01-997 (Vet. App. June 19, 2002).  
Additionally, the totality of the communications to the 
veteran have effectively informed him of the types of 
evidence necessary to warrant entitlement to a higher rating 
as well as the type of assistance VA will furnish in 
connection with his claim.  The Board therefore finds that 
the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran 
for further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the veteran.  See generally Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

A review of the record demonstrates that in an October 1978 
rating action, the RO granted entitlement to service 
connection for sickle cell trait with splenectomy, evaluated 
as 30 percent disabling, and for left upper quadrant pain 
secondary to fibrosis, evaluated as 10 percent disabling.  A 
December 1980 rating action confirmed and continued the RO's 
October 1978 rating determinations.  In July 1997, the 
veteran filed a claim for an increased evaluation of his 
service-connected disabilities.  

Upon VA examination dated in September 1997, it was noted 
that the veteran underwent a splenectomy during military 
service, which he (the veteran) believed to be a surgical 
disaster.  The veteran reported that his diaphragm was torn 
and clips were left inside, leaving him with persistent 
discomfort.  The veteran reported having left upper quadrant 
pain associated with chronic constipation.  The pains were 
described as severe, lasting for several hours at a time, and 
occurring several times a month.  He also reported having 
sudden sharp episodes of left upper quadrant pain.  The 
veteran stated that he generally missed ten days of work a 
month due to pain and then lost work.  Physical examination 
revealed a 35-centimeter circumferential left upper quadrant 
scar.  The veteran had marked left upper quadrant pain to the 
umbilicus.  There was no palpable mass in that area.  A 
barium enema was noted as within normal limits.  Radiological 
examination of the chest and abdomen was noted as showing 
blunting left costophrenic ankle, retained surgical clip, 
herniation versus eventration left diaphragm.  A diagnosis of 
status post splenectomy with left upper quadrant pain 
secondary to questionable fibrosis and questionable left 
hemidiaphragm (very much doubt retained surgical 
instruments), sickle cell trait confirmed, was noted.  The 
examiner commented that the concept that this may all be due 
to fibrosis was a stretch.  The examiner indicated that the 
veteran appeared to have more going on than just pain in the 
area.  The examiner stated that the symptoms did not sound 
like intermittent small bowel obstruction which would be 
quite different than the symptomatology the veteran 
discussed.  The examiner noted that x-rays did not seem to 
help elucidate the actual problem and that ultimately a 
surgical opinion might be valuable in determining exactly 
what the veteran did and did not have.  

At his March 2000 RO hearing, the veteran testified that he 
had experienced continuous problems with his abdominal region 
since his in-service surgery.  He described his problem as 
severe abdominal pain.  

Upon VA examination dated in June 2000, the veteran 
complained of chronic left upper quadrant abdominal pain, 
which was episodic but usually occurred at least every other 
day.  The pain was described as sharp, located in the left 
upper quadrant, with occasional radiation up into his chest 
associated with diarrhea alternating with constipation.  The 
veteran noted occasional shortness of breath with his pain, 
but denied any type of rectal bleeding.  There was some 
nausea associated with the abdominal pain.  The veteran 
denied any episodes of acute bowel obstruction prompting 
acute hospitalization or surgical evaluation.  Physical 
examination revealed no obvious ventral hernia.  He had no 
active bowel sounds.  The examiner noted soft, vague left 
upper quadrant tenderness.  It was noted that a May 2002 
barium enema revealed the colon in a retrograde manner.  
There was a high position of the splenic flexure consistent 
with elevation of the left hemidiaphragm.  There was a 
metallic clip noted in the upper quadrant of the abdomen 
consistent with the veteran's history of splenectomy.  No 
intrinsic or extrinsic masses were noted.  There was no 
evidence of diverticulosis or diverticulitis, sinus tract or 
fistula, mucosal edema, or ulcerations.  Chest x-ray 
performed in January 1997 revealed elevation of the left 
diaphragm with a clip at the left base.  Elevation was 
described and unusual, that is primarily lateral and 
posterior suggesting the possibility of a hernia.  An 
impression of elevation of the left diaphragm without 
herniation throughout the diaphragm was noted.  The examiner 
opined that the recent barium enema confirmed an abnormality 
in the splenic flexure region which was likely on the basis 
of either adhesions to this area versus a hernia of the left 
hemidiaphragm.  It was indicated that this certainly could 
account for the veteran's episodic abdominal pain with 
altered bowel habits.  The examiner further commented that 
the most likely cause of the hernia would be related to the 
splenectomy performed in 1977.  There was no evidence of 
chronic fibrosis in the area.  The examiner noted that the 
veteran had not had any documented episode of bowel 
obstruction confirming adhesions, but such could not be ruled 
out.  The examiner recommended an abdominal computed 
topography scan with contrast to further delineate the 
relationship of a hernia from the splenic flexure.  The 
examiner also recommended a colonoscopy.  

A June 2000 abdominal computed topography scan with contrast 
was interpreted as showing a posterior left diaphragmatic 
hernia approximately 10 cm side-to-side with approximately 8 
cm of superior herniation of bowel, but no evidence of bowel 
obstruction. 

VA outpatient treatment records dated in August and September 
2000 demonstrate the veteran reported his pain as worse with 
coughing, laughing, and straining.  Examination in August 
2000 revealed a left flank scar with a tender area in the 
middle, no bulge.  An impression of probable incisional 
hernia and possible diaphragmatic hernia was noted.  In 
September 2000, the veteran also reported occasional 
shortness of breath and bloating.  Examination revealed a 
soft abdomen with some incisional pain in the left upper 
quadrant.  An impression of symptomatic left diaphragmatic 
hernia, probably traumatic (surgical) in origin was noted.  
It was noted that the plan was to repair with reduction of 
herniated contents and diaphragmatic reconstruction with mesh 
in November 2000.  

A March 2001 statement from the veteran indicates that a 
colonoscopy and surgery were scheduled for November 2000 at a 
VA facility.  However, those procedures were canceled by the 
veteran.  

At his March 2002 Board hearing, the veteran testified to 
experiencing continuous pain.  He stated that at times he was 
unable to walk five feet because of pain.  He also reported 
experiencing pain with sneezing and coughing as well as 
episodes of constipation and diarrhea.  He testified that his 
service-connected disability most closely resembled a totally 
disabling postoperative ventral herniation of the left 
posterolateral diaphragm, which is evaluated under Diagnostic 
Code 7706-7339.  (Transcript, pages 7-8).

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's service-connected posterior left diaphragmatic 
hernia, previously diagnosed as left upper quadrant pain due 
to fibrosis, is currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7301, which 
contemplates adhesions of the peritoneum.  A 50 percent 
evaluation is warranted for severe; definite partial 
obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distention, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  A 30 percent evaluation 
is warranted for moderately severe; partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged periods of pain.  A 10 percent 
evaluation is warranted for moderate; pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention.

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for an 
evaluation in excess of 10 percent for posterior left 
diaphragmatic hernia under Code 7301 have not been met.  The 
veteran's service-connected posterior left diaphragmatic 
hernia is manifested by subjective complaints of severe and 
constant abdominal pain, constipation, diarrhea, and nausea 
with objective findings of left upper quadrant pain.  
However, there is no evidence of obstruction to warrant 
application of a 30 percent rating under this Code. 

However, the veteran asserts that application of the criteria 
set forth in Diagnostic Code 7339 for postoperative ventral 
hernia would be more appropriate in the present case and, 
after reviewing the nature of the veteran's diaphragmatic 
hernia, the Board sees some merit to his argument.  The Board 
notes that there is no specific diagnostic criteria for a 
diaphragmatic hernia.  However, the evidence in this case 
does suggest that the veteran's diaphragmatic hernia is 
related to a splenectomy.  The majority of symptoms appear to 
be in the area from the left upper quadrant down to the 
abdominal region; that is, the lower gastrointestinal area.  
In this regard, the veteran has described severe abdominal 
pain.  Although there was some medical question as to 
possible adhesions, it appears that medical personnel have 
conducted various special tests which they have now 
interpreted as showing a diaphragmatic hernia.  It would 
appear, therefore, that this hernia and its resulting 
symptoms can be viewed to some extent as analogous to a 
ventral hernia. 

Diagnostic Code 7339 for a ventral hernia provides that a 20 
percent evaluation is warranted for a small postoperative 
ventral hernia, not well supported by belt under ordinary 
conditions, or healed ventral hernia or post-operative wounds 
with weakening of abdominal wall and indication for a 
supporting belt.  A 40 percent evaluation is warranted for a 
large postoperative ventral hernia, not well supported by 
belt under ordinary conditions.  A 100 percent evaluation is 
warranted for massive, persistent, severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to be 
inoperable.  

Applying the criteria of Code 7339, the Board believes that 
the CT study showing a 10 cm side-to-side hernia with 8 cm of 
herniation of bowel can be considered comparable to a large 
postoperative hernia.  By analogy to Code 7339, therefore, 
the Board concludes that a 40 percent rating is warranted.  
However, there is no evidence of massive, persistent, severe 
diastasis of recti muscles.  There is also no evidence of 
extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall, and it appears clear that 
the condition is not inoperable.  In fact, surgery was 
apparently scheduled, but canceled by the veteran.  
Therefore, there is no basis for assignment of a rating in 
excess of 40 percent at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no persuasive showing by the veteran that 
his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reviewing the veteran's appeal, the Board has applied the 
provisions of 38 U.S.C.A. § 5107(b).  However, the Board is 
unable to find such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a more favorable decision than rendered herein.

In closing, the Board acknowledges the veteran's strong 
opinions regarding the inability of medical care providers to 
effectively treat his condition.  However, the record shows 
that surgery was scheduled which suggests that medical 
examiners do believe that his disorder can be corrected, at 
least to some extent.  In the interests of the veteran's 
health, the Board therefore strongly urges the veteran to 
seek medical care for his diaphragmatic hernia.  


ORDER

Entitlement to a 40 percent rating for the veteran's service-
connected left diaphragmatic hernia is warranted.  To this 
extent, the appeal is granted.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

